
	

113 S290 IS: Title X Amendments Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 290
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Reed (for himself,
			 Mr. Johanns, Mrs. Boxer, and Mr.
			 Franken) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To reduce housing-related health hazards, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Title X Amendments Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Poor housing
			 conditions contribute to a wide range of health conditions, including
			 unintentional injuries, respiratory illness, asthma, and cancer, which
			 disproportionately impact susceptible and vulnerable populations, such as
			 children, the poor, minorities, and people with chronic medical
			 conditions.
			(2)Over 30 million
			 housing units in the United States have significant physical problems or
			 elevated levels of lead, radon, or other contaminants that place their
			 occupants at risk for illnesses or injuries.
			(3)The societal cost
			 of unhealthy housing in terms of lost productivity, missed school days, crime,
			 and disability far exceed the cost of improving housing conditions.
			(4)Cost-effective
			 solutions to residential health and safety hazards exist, including—
				(A)interventions for
			 children and adolescents with asthma to reduce symptom days, improve quality of
			 life, and reduce missed school days;
				(B)housing policies
			 to reduce childhood lead exposure; and
				(C)the installation
			 of safety devices such as smoke detectors and carbon monoxide alarms to reduce
			 injuries and death from fires and malfunctioning equipment.
				(5)The Federal
			 Government must continue its leadership in demonstrating and implementing
			 projects that support the national goal substantially reducing the number of
			 homes in the United States with residential health and safety hazards.
			3.DefinitionsSection 1004 of the Residential Lead-Based
			 Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b) is amended—
			(1)by redesignating
			 paragraphs (12) through (27) as paragraphs (15) through (30),
			 respectively;
			(2)by redesignating
			 paragraph (11) as paragraph (13);
			(3)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
			(4)by inserting
			 after paragraph (5) the following:
				
					(6)Eligible
				applicantThe term eligible applicant means a State,
				a unit of general local government, an Indian tribe, or a private nonprofit
				organization that meets the requirements of section
				1101(b).
					;
			(5)by inserting
			 after paragraph (11), as so redesignated, the following:
				
					(12)Housing-related
				health hazardThe term housing-related health hazard
				means any condition of residential real property that poses a risk of
				biological, physical, radiological, or chemical exposure that can adversely
				affect human health.
					;
				and
			(6)by inserting
			 after paragraph (13), as so redesignated, the following:
				
					(14)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C.
				450b).
					.
			4.Grant
			 programSection 1011 of the
			 Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is
			 amended—
			(1)in the section
			 heading, by striking Grants
			 for lead-based paint hazard reduction in target
			 housing and inserting Grants for reduction of lead-based paint hazards
			 and correction of other housing-related
			 hazards;
			(2)in subsection
			 (a)—
				(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (D),
			 respectively;
				(B)in subparagraph
			 (A), as so redesignated—
					(i)by
			 striking for grants and inserting For grants;
			 and
					(ii)by
			 striking the semicolon at the end and inserting a period;
					(C)in subparagraph
			 (B), as so redesignated—
					(i)by
			 striking for grants and inserting For grants;
			 and
					(ii)by
			 striking ; and and inserting a period;
					(D)by inserting
			 after subparagraph (B), as so redesignated, the following:
					
						(C)For grants made to carry out any of
				paragraphs (1) through (9) or (11) of subsection (e), the grants may not be
				used to assist federally assisted housing, federally owned housing, or public
				housing.
						;
				(E)in subparagraph
			 (D), as so redesignated, by striking notwithstanding paragraphs (1) and
			 (2) and inserting Notwithstanding subparagraphs (A) and
			 (B);
				(F)in the matter
			 preceding subparagraph (A), as so redesignated, by striking The
			 Secretary and all that follows
			 throughcriteria— and inserting the following:
					
						(1)AuthorizationThe
				Secretary is authorized to provide grants to eligible applicants to evaluate
				and reduce lead-based paint hazards and to identify and correct other
				housing-related health hazards in accordance with the provisions of this
				section.
						(2)CriteriaThe
				Secretary may make a grant under this section only to provide housing that
				meets the following criteria:
						;
				and
				(G)by adding at the
			 end the following:
					
						(3)Income
				verificationFor the purpose of verifying the income level of a
				family under subparagraphs (A) and (B), the Secretary may establish a process
				by which a grantee may first obtain and use income and program participation
				information from an entity administering—
							(A)the HOME
				Investment Partnerships program under title II of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 12721 et seq.);
							(B)the special
				supplemental nutrition program for women, infants, and children established
				under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
							(C)reduced price or
				free lunches under the Richard B. Russell National School Lunch Act (42 U.S.C.
				1751 et seq.);
							(D)the
				weatherization assistance program for low-income persons established under part
				A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et
				seq.);
							(E)the temporary
				assistance for needy families program established under part A of title IV of
				the Social Security Act (42 U.S.C. 601 et seq.);
							(F)the supplemental
				security income program established under title XVI of the Social Security Act
				(42 U.S.C. 1381 et seq.); or
							(G)any other program
				that the Secretary determines is consistent with the family income requirements
				of this
				section.
							;
				(3)by striking
			 subsection (b) and inserting the following:
				
					(b)Eligible
				applicants
						(1)Lead-based
				paint hazards
							(A)In
				generalA State or unit of general local government, as defined
				under section 104 of the Cranston-Gonzalez National Affordable Housing Act (42
				U.S.C. 12704), that has an approved comprehensive housing affordability
				strategy under section 105 of the Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12705), or an Indian tribe is eligible to apply for a grant to
				carry out activities under any of paragraphs (1) through (9) or (11) of
				subsection (e).
							(B)ExceptionA
				private nonprofit organization shall be eligible to apply for a grant to carry
				out activities under paragraphs (1) through (9) or (11) of subsection (e) if
				the application adequately demonstrates that it is being submitted in
				partnership with the State or unit of general local government in which the
				activities will be carried out.
							(2)Housing-related
				health hazardsA private nonprofit organization shall be eligible
				to apply for a grant to carry out activities under subsection
				(e)(10).
						;
			(4)in subsection
			 (c), in the matter preceding paragraph (1), by striking a State or unit
			 of local government and inserting an eligible
			 applicant;
			(5)in subsection
			 (d)—
				(A)in paragraph
			 (1)—
					(i)by
			 inserting in the case of a grant to carry out activities relating to
			 lead-based paint hazards, before the extent; and
					(ii)by
			 striking housing and inserting target housing or
			 0-bedroom dwellings constructed before 1978;
					(B)in paragraph (2),
			 by inserting or other housing-related health hazards after
			 lead-based paint hazards;
				(C)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6); and
				(D)by inserting
			 after paragraph (1) the following:
					
						(2)in the case of a
				grant to carry out activities relating to housing-related hazards, the extent
				to which the proposed activities will correct housing-related health
				hazards;
						;
				(6)in subsection
			 (e)—
				(A)in paragraph (5),
			 by inserting renovations, remodeling, after
			 inspections,;
				(B)in paragraph
			 (9)—
					(i)by
			 inserting before and after housing; and
					(ii)by
			 striking and at the end;
					(C)by redesignating
			 paragraph (10) as paragraph (11); and
				(D)by inserting
			 after paragraph (9) the following:
					
						(10)provide for the
				assessment and correction of housing-related health hazards and the evaluation
				of the effectiveness of the assessment and correction;
				and
						;
				(7)in subsection
			 (l)—
				(A)in paragraph (3),
			 by inserting in the case of a grant to carry out activities relating to
			 lead-based paint hazards, before the ability; and
				(B)in paragraph (4),
			 by inserting and other housing-related health hazards have been
			 corrected after abated; and
				(8)in subsection
			 (n), by inserting or Indian tribe after State
			 each place that term appears.
			5.Authorization of
			 appropriationsSection 1011 of
			 the Residential Lead-based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852)
			 is amended by striking subsection (p) and inserting the following:
			
				(p)Allocation of
				amounts appropriated for housing-Related health hazards
					(1)In
				generalExcept as provided in paragraph (2), not more than 25
				percent of the amounts made available under subsection (q) for a fiscal year
				shall be available for grants to carry out activities under subsection
				(e)(10).
					(2)ExceptionIf
				an amount that is not more than $120,000,000 is appropriated for a fiscal year,
				not more than $30,000,000 of that amount shall be available for grants to carry
				out activities under subsection (e)(10) for that fiscal year.
					(q)Authorization
				of appropriationsFor purposes of carrying out this subtitle,
				there are authorized to be appropriated $250,000,000 for each of fiscal years
				2014 through
				2018.
				.
		
